United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
No appearance, for the Director

Docket No. 11-1670
Issued: August 16, 2012

Oral Argument January 11, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2011 appellant’s counsel timely appealed from the May 16, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed the denial
of wage-loss compensation beginning March 25, 2000. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 (2011), the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant’s claimed disability beginning March 25, 2000 is causally
related to her July 12, 1999 employment injury.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The current record includes additional evidence received after OWCP issued its May 16, 2011 decision. The
Board is precluded from considering this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
This case has previously been before the Board. Appellant, a 57-year-old distribution
clerk, has an accepted claim for post-traumatic stress disorder (PTSD), which arose on
July 12, 1999. Her injury resulted from an altercation with her then-supervisor, Kristine L.
Prusak.3
Appellant received continuation of pay followed by appropriate wage-loss
compensation. As a precondition to resuming work, the employing establishment agreed to
transfer her to a different facility than Ms. Prusak. On October 25, 1999 appellant returned to
work, having been reassigned to the Priority Mail Annex, Aurora, CO.
On March 24, 2000 appellant was involved in a workplace incident with Ed Loffredo, an
attendance control supervisor, who allegedly yelled at her and waved his arms in a threatening
manner after she approached him to sign a note she had written. The note pertained to certain
forms she needed to submit for her workers’ compensation claim.4 Mr. Loffredo refused to sign
appellant’s note and allegedly told her that he did not care whether her paycheck was correct.5
Appellant claimed she had to get away from Mr. Loffredo because she thought he was going to
physically hurt her. She went to a local emergency room (ER) where she was treated for acute
anxiety reaction. The ER attending physician indicated that appellant’s condition was due to “a
combination of not taking her medications ... and having an argument with her boss.” Appellant
stopped work on March 25, 2000 and has yet to return.
The March 24, 2000 incident was adjudicated as a traumatic injury claim, an
occupational disease claim (xxxxxx296), a recurrence of appellant’s July 12, 1999 employment

3

OWCP accepted that on July 12, 1999 appellant had a heavy load of mail and she requested assistance from
Ms. Prusak, who responded “Too bad.” Appellant later received some assistance, but she did not complete her
assignment until after her lunch break. When Ms. Prusak returned, she yelled at appellant because she failed to
advise her of the late dispatches. She also used profanity and verbally threatened appellant. Later that day,
Ms. Prusak continued her verbal assault while appellant waited outside the operations manager’s office to report the
earlier incident. Appellant contacted the Postal Service police. After taking statements, the police declined to
intervene because they considered the incident an “administrative problem.”
4

Appellant’s March 24, 2000 note stated in relevant part: “I Daniel Kuenz ... along with Ed Lafreydo (sic) ...
have instructed [appellant], she must fill out forms CA-7..., CA-20... and CA-7a.... This will be done for each pay
period of leave without pay for continuation of pay.”
5

In an April 11, 2000 statement, Mr. Loffredo indicated that appellant approached him on the evening of
March 24, 2000 as he stood outside the attendance office, adjacent to the break room. Appellant asked that he sign a
piece of paper. She reportedly held the paper on the wall and attempted to hand Mr. Loffredo a pen to sign with.
Mr. Loffredo stated that he was aware of appellant’s nervousness around supervisors, so he was cautious not to take
a threatening stance. He stated that he kept his hands in his pockets and used a soothing voice. Mr. Loffredo did not
reach for appellant’s pen and his hands remained in his pockets while he read the paper she held up against the wall.
According to him, the paper stated that “[he] was requiring [appellant] to do things [and] ordering her on what to
do.” Mr. Loffredo stated that he told appellant that he was not going to sign the paper. He reportedly explained to
her that he was just trying to make sure her paperwork was submitted properly, but he was not ordering or telling her
to do anything. Appellant then stated that she needed the note for her locker so that she would not forget.
Mr. Loffredo responded that, if all she needed was a reminder, he would help her prepare a list of things to do each
pay period, but he would not sign her paper. Appellant replied, “You don’t understand.” She then turned and
walked away.

2

injury and most recently as a consequential injury.6 The Board addressed both the claimed
recurrence of disability and the question of whether appellant sustained a consequential injury.
By decision dated December 30, 2005, the Board affirmed OWCP’s denial of appellant’s claim
for recurrence of disability beginning March 25, 2000.7 When the case was last on appeal in
2009, the Board found that appellant had not established a consequential injury. Appellant failed
to demonstrate that her claimed disability beginning March 25, 2000 was causally related to her
July 12, 1999 employment-related PTSD.8 Accordingly, the Board affirmed OWCP’s April 14,
2008 decision.9 The Board’s prior decisions are incorporated herein by reference.
On January 21, 2010 appellant’s counsel requested reconsideration before OWCP. He
submitted two reports from appellant’s former psychologist, Susan B. Rutherford, Psy.D., a
licensed clinical psychologist. Counsel also submitted a January 22, 2010 report from
appellant’s psychiatrist, Dr. Dorothy E. Faris.10
Dr. Rutherford first examined appellant on January 27, 2000 and treated her on a regular
basis through December 12, 2007, at which time Dr. Rutherford retired. In the prior appeal, the
Board questioned Dr. Rutherford’s February 20, 2008 characterization of the March 24, 2000
incident with Mr. Loffredo as an “identical trigger” of the July 12, 1999 incident involving
Ms. Prusak. Dr. Rutherford had earlier characterized the March 24, 2000 incident as a
“traumatizing incident.” Because of the noted inconsistencies and an apparent limited
understanding of the facts, the Board found her February 20, 2008 opinion insufficient to
establish a consequential injury. Counsel subsequently asked Dr. Rutherford to address the
incidents.
6

OWCP combined case number (xxxxxx296) with the current claim (xxxxxx073). The July 12, 1999 injury
claim has been designated the master file.
7

Docket No. 04-1480 (issued December 30, 2005). A recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment that caused the
illness. 20 C.F.R. § 10.5(x). In the December 30, 2005 decision, the Board found that appellant’s claimed disability
beginning March 25, 2000 was not the result of a “spontaneous change” in her medical condition. Additionally, the
Board held that the March 24, 2000 encounter with Mr. Loffredo, which appellant initially alleged was the sole
cause of her disability beginning March 25, 2000, constituted a new exposure to the work environment.
8

The Board considered various reports and testimony from appellant’s psychiatrist and psychologist, but found
their respective opinions insufficient because they were based on an inaccurate and/or incomplete factual history and
lacked adequate rationale.
9

Docket No. 08-1872 (issued June 2, 2009). By order dated December 1, 2009, the Board denied reconsideration
of its June 2, 2009 decision.
10

In addition to the above-noted reports, the record developed subsequent to the hearing representative’s
April 14, 2008 decision included various treatment notes from appellant’s current therapist, Virginia H. Poor, a
licensed clinical social worker (LCSW). Certain healthcare providers, such as physician assistants, nurse
practitioners, physical therapists and social workers, are not considered “physician[s]” as defined under FECA. 5
U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). Consequently, their medical findings and/or opinions will not suffice for
purposes of establishing entitlement under FECA. K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB
316, 320 n.11 (2006). As an LCSW, Ms. Poor is not deemed competent under FECA to offer a medical opinion and
therefore, her treatment notes are of limited probative value. K.W., 59 ECAB at 279. While clinical psychologists
my serve as physicians under FECA, see 20 C.F.R. § 10.312, similar recognition has not been extended to LCSW.

3

In a January 18, 2010 report, Dr. Rutherford stated that the March 24, 2000 interaction
with Mr. Loffredo clearly triggered a panic attack. She explained that the panic attack was a
symptom of PTSD, which was caused by the original July 12, 1999 event. Dr. Rutherford
further explained that the March 24, 2000 incident was not a new cause of PTSD, but rather a
worsening of the original PTSD. Referencing the Diagnostic and Statistical Manual of Mental
Disorders (4th ed., Text Rev. 2000) (DSM-IV), she noted that triggers “‘resemble or symbolize
an aspect of the traumatic event.’” She also noted that “[i]ntense psychological distress ... or
physiological reactivity ... often occurs when the person is exposed to triggering events that
resemble or symbolize an aspect of the traumatic event....”11
With respect to the differing version of events as portrayed by appellant and
Mr. Loffredo, Dr. Rutherford stated that resolving their conflicting statements was unnecessary.
She explained that, regardless of which version was correct, from appellant’s perspective the
March 24, 2000 incident either “resembled” the original July 12, 1999 event or “symbolized” the
prior traumatic event. Dr. Rutherford stated that the March 24, 2000 incident triggered intense
feelings of powerlessness, which was a significant component of PTSD. Appellant’s anxiety
was reportedly retriggered by the victimization she felt she experienced on July 12, 1999 when
she asked for help and was “refused in a very abusive way.” Dr. Rutherford noted that very few
months passed between the two events and the trigger was that appellant asked her supervisor for
help and was refused. In turn, this triggered the emotions surrounding the original event and
caused appellant to quickly decompensate.
After a more than two-year hiatus, Dr. Rutherford conducted a follow-up examination on
January 27, 2010. She found no change in appellant’s functional capacity since their last
encounter. Dr. Rutherford stated that appellant had an ongoing diagnosis of PTSD due to workrelated trauma. She further noted that appellant was permanently disabled because of it and
could not work under any circumstances.
In a January 22, 2010 report, Dr. Faris quoted the DSM-IV and explained how the
March 24, 2000 incident triggered a worsening of appellant’s PTSD. She did not reexamine
appellant. Dr. Faris indicated that appellant’s interaction with Mr. Loffredo triggered a
reexperiencing of the emotions and fear that occurred during the July 12, 1999 incident when
appellant felt verbally and physically threatened by her then-supervisor, Ms. Prusak. She also
stated that, despite the varying accounts of the March 24, 2000 incident, she still believed that
this interaction triggered a worsening of appellant’s PTSD. Referencing the DSM-IV, Dr. Faris
explained that the triggering event may only symbolize an aspect of the traumatic event and did
not have to be similar to the original event. She further explained that the trigger could be a
completely benign event or circumstance, but it is perceived as threatening to appellant because
it symbolizes the original trauma. In appellant’s case, the March 24, 2000 interaction with
Mr. Loffredo symbolized the original threatening interaction with Ms. Prusak. Dr. Faris noted
that both events occurred in a similar workplace and while appellant was speaking with a
supervisor requesting help. She also noted that appellant was already anxious before her
interaction with Mr. Loffredo, as she feared that she would not complete the paperwork correctly
11

The above-quoted passage included examples of triggering events such as “anniversaries of the traumatic event;
cold, snowy weather or uniformed guards for survivors of death camps in cold climates, hot, humid weather for
combat veterans of the South Pacific; entering an elevator for a woman who was raped in an elevator.”

4

and get paid. Dr. Faris stated that, when Mr. Loffredo was unable to help appellant by signing
the form, whether he was harsh in his refusal or not, the interaction symbolized appellant’s
earlier struggle with Ms. Prusak. She believed that the March 24, 2000 interaction caused
appellant to reexperience the earlier event and have psychological and physical distress.
Dr. Faris further noted that, according to the DSM-IV, a trigger for PTSD can be as nonspecific
as a change in the weather and in appellant’s case, an unfavorable interaction with a superior in
her workplace triggered a worsening of her PTSD.
OWCP prepared an April 1, 2010 amended statement of accepted facts (SOAF) and
referred appellant for a second opinion evaluation by Dr. Randolph W. Pock, a Board-certified
psychiatrist. It advised Dr. Pock that the SOAF should serve as his sole reference for accepted
work events and it should form the basis for his opinion on causal relationship.12 OWCP further
indicated that he should consider only the factors identified as being “related to the employee’s
duties.” The April 1, 2010 SOAF incorrectly identified appellant’s accepted July 12, 1999
employment injury as “temporary aggravation” of PTSD.
Dr. Pock examined appellant on April 23, 2010. He also reviewed prior medical records,
including the January 2010 reports from Dr. Rutherford and Dr. Faris.13 In his April 29, 2010
report, Dr. Pock noted his agreement with the diagnosis of PTSD dating back approximately 11
years. He also agreed with the current treatment regimen that included psychotherapy and
aggressive medication intervention. Dr. Pock found that appellant’s July 12, 1999 injury had not
resolved and because her symptoms had persisted since the original injury, it was not a
“temporary aggravation,” but instead a permanent condition. He also stated that, based on the
SOAF and OWCP’s instructions, he could not find grounds for either a consequential injury or
an intervening injury.14 Dr. Pock noted that appellant’s symptoms were profound and she was
nearly unable to tolerate his evaluation. He concluded “without ... question” that she was unable
to work at her original job or any other job. After an 11-year history of ongoing symptoms,
Dr. Pock saw no reason to think appellant’s symptoms would improve in the future. He further
indicated that, should OWCP reconsider its current SOAF, specifically regarding events alleged
by appellant regarding Mr. Loffredo, he would reconsider his opinion.
12

The SOAF identified events considered to have been factually established and those allegations that were not
established. Of the events considered to have been established, it further distinguished those events that were
considered to be related to appellant’s employment duties and those that were not. OWCP identified the July 12,
1999 incident with Ms. Prusak as the sole event considered to be related to appellant’s employment duties. As to the
March 24, 2000 incident with Mr. Loffredo, the SOAF indicated that he “refused to sign [appellant’s] personal note
used as a reminder ... of steps required to file FECA forms....” This latter incident fell under the heading of events
“NOT” considered to be directly related to the employee’s duties. According to the SOAF, appellant failed to
establish that Mr. Loffredo “waved his arms and yelled at her when she persistently pursued his signature on
personal notes.”
13

Dr. Pock also noted that appellant’s current therapist, Ms. Poor, had left him a telephone message on April 22,
2010 regarding appellant’s ongoing PTSD that was reportedly “triggered by her experience at the [employing
establishment].”
14

Dr. Pock commented that it was “striking” that the SOAF had “not deemed any specific event whatsoever with
Mr. Loffredo or other supervisor as related to the employee’s duties (factors of employment), but has found all
allegations by [appellant] concerning Mr. Loffredo to be either ‘not considered to be directly related to the
employee’s duties’ or ‘allegations not established.’”

5

By decision dated May 26, 2010, OWCP found that appellant had not established a
March 24, 2000 consequential injury and thus, denied modification.
Appellant’s counsel deposed Dr. Pock on July 21, 2010 and submitted a copy of the
deposition in conjunction with a February 8, 2011 request for reconsideration. During the
July 21, 2010 deposition, appellant’s counsel asked Dr. Pock to take into account 11 events
identified in the latest SOAF as having been established factually, but deemed not directly
related to appellant’s employment duties. The first among the 11 events was Mr. Loffredo’s
March 24, 2000 “[refusal] to sign [appellant’s] personal note....”15 During his deposition,
Dr. Pock indicated that appellant had a panic attack on March 24, 2000, which was a symptom of
her PTSD. He also indicated that all of the identified events that were not considered directly
related to her employment duties nonetheless caused her stress. Dr. Pock characterized these
events as “life stressors” under DSM-IV and indicated that the cumulative effect of the stress
contributed to appellant’s March 24, 2000 panic attack. Because of her PTSD, appellant was
more vulnerable to stress and she reacted much more strongly regardless of the specifics of the
interaction with Mr. Loffredo. Dr. Pock added that the 11 events in and of themselves would not
be sufficient to cause PTSD, but in combination with appellant’s existing PTSD, they were
sufficient to cause her panic attack and subsequent disability.
In a May 16, 2011 decision, OWCP denied modification of the May 26, 2010 decision.
LEGAL PRECEDENT
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to claimant’s own intentional misconduct.16 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.17
ANALYSIS
Appellant’s counsel claims that the March 24, 2000 incident with Mr. Loffredo
reawakened or triggered her memory of the July 12, 1999 incident with Ms. Prusak and thus,
aggravated her PTSD and rendered her totally disabled as of March 25, 2000. The Board has
recognized PTSD as a compensable consequential injury under circumstances where a certain

15

Other events included appellant having felt pressure to return to work on October 25, 1999, stress from
completing and filing required OWCP forms, supervisors having lost or failed to submit her timecards, having been
shorted on four paychecks between October 1999 and January 2000, the agency failing to process her continuation
of pay and claims for compensation, inadequate training for new assignments and management changing appellant’s
work schedule.
16

Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
Law 10-1 (2006).
17

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

6

triggering event has been medically demonstrated to have caused a reawakening or exacerbation
of PTSD symptoms.18
When the case was last on appeal, the Board found that the record as it existed on or
before April 14, 2008, was insufficient to establish that appellant sustained a consequential
injury on March 24, 2000. The Board previously reviewed various reports from Dr. Faris and
Dr. Rutherford, including their prior testimony before the Branch of Hearings & Review. The
Board also considered a partial transcript of Dr. Rutherford’s February 20, 2008 deposition. The
cumulative evidence at the time was insufficient to satisfy appellant’s burden of proof.
Appellant’s counsel has not presented any compelling arguments that would warrant revisiting
the Board’s June 2, 2009 decision. As such, the Board’s current focus is on the relevant medical
evidence developed since April 14, 2008.
Both Dr. Faris and Dr. Rutherford characterized the March 24, 2000 incident with
Mr. Loffredo as a trigger of the July 12, 1999 incident with Ms. Prusak. OWCP accepted that on
March 24, 2000 Mr. Loffredo “refused to sign [appellant’s] personal note used as a reminder ...
of steps required to file FECA forms....” It also found that she had not established that
Mr. Loffredo “waved his arms and yelled at her when she persistently pursued his signature on
personal notes.” According to both physicians, it was unnecessary to resolve the discrepancy
between appellant’s version of events and Mr. Loffredo’s version because the triggering event
need only resemble or symbolize the prior traumatic event. Each cited the DSM-IV for the
proposition that “[i]ntense psychological distress ... or physiological reactivity ... often occurs
when the person is exposed to triggering events that resemble or symbolize an aspect of the
traumatic event....” Both Dr. Faris and Dr. Rutherford effectively reduced the triggering event to
any workplace incident involving a supervisor who refused appellant’s request.
In a January 18, 2010 report, Dr. Rutherford indicated that regardless of whose version of
events one accepts, the March 24, 2000 incident either “resembled” or “symbolized” the original
July 12, 1999 event with Ms. Prusak. She explained that the March 24, 2000 incident triggered
intense feelings of powerlessness, which she described as a significant component of PTSD.
Appellant’s anxiety was reportedly retriggered by the victimization she felt she experienced.
Dr. Rutherford noted that in the original July 12, 1999 traumatic event appellant asked for help
and was “refused in a very abusive way.” In the March 24, 2000 event, appellant asked
Mr. Loffredo for help and he “also refused....” Dr. Rutherford found it noteworthy that “there
were very few months between these two events.” According to her, the trigger was that
appellant asked her supervisor for help and was refused.
The Board is not persuaded by Dr. Rutherford’s latest opinion. Eight months had elapsed
between the two events, not “very few months” and Dr. Rutherford offered no explanation for
the significance of any temporal relationship. Whether the March 24, 2000 incident resembled
or symbolized the July 12, 1999 employment incident appears to be no more than an exercise in
semantics. Dr. Rutherford’s statement on causal relation does not adequately resolve the rather
significant factual discrepancy. She made no attempt to reconcile her prior characterizations of
the March 24, 2000 incident, which included “traumatizing event” and “identical trigger.”
18

Charlet Garrett Smith, 47 ECAB 562 (1996).

7

Despite her stated belief that the March 24, 2000 incident was a trigger of the July 12,
1999 incident, Dr. Rutherford failed to explain how Mr. Loffredo’s refusal to sign appellant’s
note was symbolic of an earlier profanity-laden tirade by Ms. Prusak. Her opinion that
Mr. Loffredo’s ostensibly benign refusal to sign appellant’s personal note the July 12, 1999
incident simply because he too was a supervisor who refused her is not well explained.
Dr. Faris’ January 22, 2010 report is similarly insufficient to establish consequential
injury. She acknowledged the conflicting accounts of the March 24, 2000 incident, but believed
that the interaction between Mr. Loffredo and appellant triggered a worsening of her PTSD.
Dr. Faris explained that the triggering event may only symbolize an aspect of the traumatic event
and did not have to be similar to the original event. The trigger could be a completely benign
event or circumstance that was perceived as threatening to appellant because it symbolized the
original trauma. According to Dr. Faris, appellant’s interaction with Mr. Loffredo symbolized
the original threatening interaction with Ms. Prusak. She explained that both events occurred in
a similar workplace setting and in both instances appellant was speaking with a supervisor who
she had asked for help. Appellant was reportedly anxious before meeting with Mr. Loffredo and
feared she would not complete the paperwork correctly and get paid. Dr. Faris further explained
that when he was unable to help appellant by signing the form -- whether harsh in his refusal or
not -- the interaction symbolized appellant’s earlier struggle with Ms. Prusak. This interaction
caused appellant to reexperience the earlier event and have psychological and physical distress.
The Board noted that Mr. Loffredo did not refuse to help appellant complete the forms
she needed to file to receive FECA benefits. Mr. Loffredo refused to sign her personal reminder
of the list of forms required. Based on Dr. Faris’ latest opinion, any supervisor in the workplace
who does not acceed to a request represents a potential trigger for appellant’s PTSD. The
reasonableness of appellant’s request or the manner in which the supervisor declined the request
appears inconsequential. Dr. Faris’ opinion recognized no distinction between any polite or rude
discourse and verbal or written communications. She also failed to identify the reported
similarities in the workplace. The Board notes that the March 24, 2000 incident occurred at a
different location than the July 12, 1999 incident.
Neither physician adequately explained how an ostensibly nonthreatening interaction
with a supervisor on March 24, 2000 resembled or symbolized the July 12, 1999 traumatic event
involving Ms. Prusak. Absent such an explanation, Dr. Faris’ and Dr. Rutherford’s opinions are
insufficient to establish that the otherwise benign March 24, 2000 incident with Mr. Loffredo
triggered the July 12, 1999 incident, thus aggravating appellant’s PTSD.
In April 2010, OWCP referred appellant to Dr. Pock, a psychiatrist, who diagnosed
PTSD and found her totally disabled. However, Dr. Pock did not find a March 24, 2000
consequential injury. Appellant’s counsel subsequently deposed Dr. Pock, at which time the
physician concluded that several of the employment incidents OWCP found noncompensable
had in fact contributed to appellant’s March 24, 2000 panic attack and subsequent disability. In
his July 21, 2010 deposition, Dr. Pock did not specifically comment on whether appellant
sustained a consequential injury on March 24, 2000.
On appeal, appellant’s counsel takes issue with the April 1, 2010 SOAF and Dr. Pock’s
April 29, 2010 report. Assuming arguendo that the amended SOAF, OWCP’s specific

8

instructions to Dr. Pock and his April 29, 2010 report are all defective, the perceived deficiencies
nonetheless do not overcome the above-noted deficiencies regarding the opinions expressed by
Dr. Faris and Dr. Rutherford. Moreover, Dr. Pock’s report and subsequent deposition do not
support appellant’s claimed consequential injury. Appellant bears the burden of establishing a
causal relationship between her original injury and her claimed consequential injury, which she
has failed to satisfy.19 Accordingly, the Board finds that OWCP properly denied modification.
CONCLUSION
Appellant failed to establish that her claimed disability beginning March 25, 2000 is
causally related to her July 12, 1999 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.6a(2) (June 1995).

9

